Fourth Court of Appeals
                                San Antonio, Texas
                                       April 10, 2015

                                   No. 04-14-00736-CV

                                 Annah Cardash BERRY,
                                       Appellant

                                             v.

                             Starrett BERRY and Laura Berry,
                                        Appellees

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 13859
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
     Appellant’s Unopposed Motion to Dismiss Accelerated Appeal filed on April 6, 2015 is
DENIED. See Tex. R. App. P. 8.3(a).



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court